Citation Nr: 0304566	
Decision Date: 03/13/03    Archive Date: 03/24/03	

DOCKET NO.  96-49 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left hip disability, to 
include manifestations of an undiagnosed illness resulting 
from service in the Persian Gulf.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1987 to June 1995.  He had service in 
Southwest Asia during the Persian Gulf War.  His awards and 
decorations included the Combat Infantryman Badge and the 
Senior Parachutist Badge.  

This case was before the Board of Veterans' Appeals (Board) 
in March 2000.  The Board found that the veteran had 
submitted a well-grounded claim of entitlement to service 
connection for left hip disability and then remanded the case 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, confirmed and continued the 
denial of entitlement to service connection for left hip 
disability, to include manifestations of a undiagnosed 
illness resulting from service in the Persian Gulf.  
Thereafter, the case was returned to the Board for further 
appellate action.  


FINDING OF FACT

The veteran does not have a left hip disability.


CONCLUSION OF LAW

The claimed left hip disability is not the result of disease 
or injury incurred in or aggravated by service nor is it the 
result of undiagnosed illness resulting from service in the 
Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  In August 2001, 
the VA published final rules implementing the VCAA.  66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159)).  

By virtue of information sent to the veteran in the Board's 
remand of March 2000; in his claim form (VA Form 21-526), 
which was received by the RO in July 1995; and in letters, 
dated in February 2001 and June 2002, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim of entitlement to service connection 
for left hip disability.  In particular, the veteran was 
notified of what evidence and information VA would obtain for 
him, with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
September 1997, the RO requested the veteran's records from 
the VA Medical Center (MC) in Fayetteville, North Carolina, 
which reflected the veteran's reported treatment from January 
1996 to the present.  In March 2000 and February 2001, the RO 
requested that the veteran identify health care providers who 
had treated him since service, including, specifically, those 
who had treated them since 1998.  

Evidence received in association with the veteran' claim, 
includes his service medical records; the report of a VA 
general medical examination, performed in August 1995; 
records from the Fayetteville VAMC reflecting the veteran's 
treatment from October 1996 to November 2001; records from 
the Cape Fear Valley Medical Center reflecting the veteran's 
treatment in February 1997; records from C. K., M.D., 
reflecting the veteran's treatment from February 1997 to 
April 1998; the transcript of the veteran's hearing held at 
the RO in August 1997; records from the Cape Fear Orthopedic 
Clinic reflecting the veteran's treatment in November 1997; 
and the report of a Persian Gulf War protocol examination, 
performed by the VA in October 2000.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In this regard, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  Indeed, he has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support the issue of entitlement to 
service connection for left hip disability.  Accordingly, 
there is no need for further development of the evidence in 
order to meet the requirements of the VCAA.  

II.  The Facts

During the veteran's service entrance examination in October 
1986, there were no recorded complaints or clinical findings 
of left hip disability.

In February 1993, the veteran was injured in a parachute jump 
at Fort Bragg, North Carolina, when he hit the side of a tree 
with his left hip.  He reported that it was painful to walk.  
X-rays of the left hip were negative.  The diagnosis was 
contusion.  Pain medication, ice, and decreased weight 
bearing were prescribed, and the veteran was discharged to 
home to return in 72 hours.  The followup examination 
confirmed the presence of a contusion, and the veteran was 
given a 7-day profile limiting his activities.  He was to 
return for treatment as necessary.  

In January 1994, the veteran bruised his right shin when he 
landed on a rock during a parachute jump.

In April 1995, the veteran underwent a medical board 
examination, primarily to evaluate his complaints of chronic 
right knee pain.  He also reported painful hips and noted 
that he had jammed or bruised his hips during parachute 
jumps.  The examination was negative for any left hip 
disability.  Shortly after his medical board examination, the 
veteran was given a medical discharge from service due to 
chronic right knee pain.  

In his original claim (VA Form 21-526), received by the RO in 
July 1995, the veteran reported that he had injured his left 
hip in a parachute jump.

In August 1995, the veteran underwent a VA examination to 
evaluate various claimed disabilities including that 
involving his left hip.  It was noted that he was a former 
paratrooper and that he complained of multiple painful 
joints.  The veteran reportedly identified his right hip as 
having been hurt in a parachute jump.  He did not identify 
any problems with respect to his left hip, and no left hip 
disability was diagnosed.  

The veteran's post service treatment records from the 
Fayetteville VAMC; Cape Fear Valley Medical Center; C.K., 
M.D.; and Cape Fear Orthopedic Clinic, which reflect 
treatment for various disabilities from October 1996 to 
November 2001, are negative for any complaints or clinical 
findings of left hip disability.  

During his hearing in August 1997, the veteran testified that 
his left hip disability was the result of a parachuting 
accident, in which he had gone into the trees and jammed both 
legs.  He stated that he had had left hip pain since that 
injury.  He reported that at times, he experienced looseness 
in the hip and that the hip popped when he walked.  

In October 2000, the veteran underwent a Persian Gulf War 
protocol examination by the VA.  The examiner reviewed his 
claims folder.  The veteran reported that he had a history of 
hip pain after parachute jumps in service.  He stated that 
his left hip was asymptomatic.  It was noted that he had 
chronic mild bursitis in his right hip.  There was no 
diagnosis regarding his left hip.  

III.  Analysis

The veteran seeks service connection for left hip disability, 
primarily as the result of a parachute accident.  In the 
alternative, contentions have been raised to the effect that 
it is the result of undiagnosed illness associated with the 
veteran's service in the Persian Gulf War.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  
In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

VA shall pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1).  Compensation shall not be 
paid under this section if there is affirmative evidence that 
an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c). 

Although the veteran sustained a contusion of the left hip 
during a parachute jump in service in February 1993, there is 
no evidence that such injury resulted in any continuing 
disability.  Indeed, the veteran remained on jump status 
through at least January 1994.  Although he reported left hip 
pain at the time of his April 1995 medical board examination, 
there were no clinical findings of left hip disability of any 
kind.  Moreover, since the veteran's discharge from service, 
there have been no recorded clinical findings of left hip 
disability.  The only evidence to the contrary comes from the 
veteran.  While he is undoubtedly sincere in his beliefs, it 
should be noted that as a layman, he is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Absent any competent evidence of current left hip disability, 
the veteran does not meet one of the criteria for service 
connection.  Accordingly, service connection is denied.  
Inasmuch as current left hip disability has not been 
established, the Board does not reach the question of whether 
such disability is related to undiagnosed illness from the 
Persian Gulf War.


ORDER

Service connection for left hip disability, including 
manifestations claimed as a result of undiagnosed illness 
from the Persian Gulf War, is denied.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

